Allowable Subject Matter
Claims 25-55 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a trap system for deployment of a reserve parachute comprising a trap line with a first end coupled to a main parachute and a second end arranged in an unattached loop that cinches to cause an attachment when pulled; and a trap attached to a portion of a harness and container system, said harness and container system comprising a container and a reserve system, said reserve system comprising at least one of the reserve parachute, a free bag, a reserve bridle, a reserve pilot chute and a line or extension connected to the at least one of the reserve parachute, the free bag, the reserve bridle, and the reserve pilot chute, said trap comprising a perimeter to removably hold the second end of the trap line and an interior within the perimeter to removably hold a component removably attached to the reserve parachute; wherein the component removably attached to the reserve parachute is configured to be held detached from the second end of the trap line within the perimeter prior to the second end being cinched.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L DIXON/Examiner, Art Unit 3644

/BRIAN M O'HARA/Primary Examiner, Art Unit 3642